 
 

UNITED STATES BANKRUPTCY COURT

CENTRAL DISTRICT OF S@0MRi30GH@8004, O&LAWARE

 

Name, Address, Telephone Numbers, and California State Bar Number (if applicable)

Ber. L CP ncn ALLL. ~/0t#A

1230 A

L05 fuatles La |, bons 7002S
3/0 —- % #-06LL

Fac. 210 - 362-5927

Creel - $d law yager egnm / lo wy

CASE NO.: 20-10910 (CSS)

CHAPTER: 11

 

i REQUEST COURTESY
NOTIFICATION OF ELECTRONIC
FILING (NEF)

 

In re:
TZEW HOLDCO, LLC, et al.

Debtor(s)

 

 

{J REQUEST REMOVAL FROM
COURTESY NOTIFICATION OF
ELECTRONIC FILING (NEF)

 

 

REQUEST TO BE ADDED OR REMOVED FROM

COURTESY NOTIFICATION OF ELECTRONIC FILING NE
x

To the Clerk of the U.S. Bankruptcy Court, | hereby:

42 UdV fehz

aL
=

40 191
dNUyNY
319

2 Request Courtesy Notification of Electronic Filing. The above named wishes to Faoeive coyrte

be delivered via the Court's Case ManagementElectronic Filing (CM/ECF) system as €

ectronic
notice of all documents filed in the above referenced case. | understand the courtesy,e ae shall
(NEF) and that | must be a registered User of the Court's CM/ECF system to be eligit

| understand it is

in order to receive a courtesy NEF.

tice Q@PEle ic Filing

aor coumesy NEFs.

 

 

| further understand this request DOES NOT impose any obligation on the Court, the debtors or any other party in
the case to deliver courtesy copies of any orders, pleadings or other documents entered on the docket by mail,
telephone, facsimile, or any other means of electronic transmission.

| will use docket event “Request for Courtesy Notice of Electronic Filing (NEF).”

Request Removal from Courtesy Notification of Electronic Filing. By selecting this option, courtesy notification
of court orders and all other pleadings entered on the docket in the above referenced case will no longer be sent
via electronic means to the above named.

| will use docket event “Request for REMOVAL from Courtesy Notice of Electronic Filing (NEF).”

(WARNING: This form must be used to be added or removed from receiving Courtesy NEFs and may

 

 

  
